     Case 3:18-cv-00161-N Document 91 Filed 04/23/20               Page 1 of 2 PageID 1903



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

ESCORT INC.,

        Plaintiff,
                                                                   CASE NO 3:18-cv-161-N
v.
                                                                       PATENT CASE
UNIDEN AMERICA CORPORATION,
                                                                 JURY TRIAL DEMANDED
        Defendant.



                          UNIDEN AMERICA CORPORATION’S
                          MOTION FOR SUMMARY JUDGMENT

        For the reasons set forth in Uniden’s Brief Supporting Its Motion for Summary Judgment

and accompanying Appendix, Uniden respectfully moves for:

        (1)     Summary judgment that Escort cannot establish that it is the exclusive owner of
                U.S. Patent Nos. RE39,038 and RE40,653 (the “Asserted Patents”) and thus lacks
                standing in this action;

        (2)     Partial summary judgment that Escort is not entitled to pre-suit damages for the
                LRD950, R3, and DFR7 products under 35 U.S.C. § 287 because Escort failed to
                properly mark any of its relevant products or materials, or otherwise give notice
                that the LRD950, R3, and DFR7 products allegedly infringe the Asserted Patents
                prior to the time Escort filed its Complaint;

        (3)     Partial summary judgment that Escort is not entitled to any damages for the R7
                product under 35 U.S.C. § 287 because Escort failed to properly mark any of its
                relevant products or materials, or otherwise give notice that the R7 product
                allegedly infringes the Asserted Patents prior to the expiration of the Asserted
                Patents; and

        (4)     Partial summary judgment that Escort is not entitled to enhanced damages because
                Escort has not met its burden to show that Uniden’s conduct was willful.

        Uniden respectfully requests that the Court grant its Motion for Summary Judgment. Each

of the matters required by Local Rule 56.3 will be set forth in Uniden’s Brief Supporting its Motion

for Summary Judgment.

                                                -1-
  Case 3:18-cv-00161-N Document 91 Filed 04/23/20                Page 2 of 2 PageID 1904



Dated: April 23, 2020                          Respectfully submitted,


                                               By: /s/ David B. Conrad
                                                   Neil J. McNabnay
                                                   njm@fr.com
                                                   Texas Bar No. 24002583
                                                   David B. Conrad
                                                   conrad@fr.com
                                                   Texas Bar No. 24049042
                                                   Theresa M. Dawson
                                                   tdawson@fr.com
                                                   Texas Bar No. 24065128
                                                   Michael Ellis
                                                   ellis@fr.com
                                                   Texas Bar No. 24102726
                                                   Noel F. Chakkalakal
                                                    Texas Bar No. 24053676
                                                   chakkalakal@fr.com

                                                    FISH & RICHARDSON P.C.
                                                    1717 Main Street, Suite 5000
                                                    Dallas, TX 75201
                                                    (214) 747-5070 (Telephone)
                                                    (214) 747-2091 (Facsimile)


                                               ATTORNEYS FOR DEFENDANT
                                               UNIDEN AMERICA CORPORATION




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on April 23, 2020, to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system.

                                                   /s/ David B. Conrad
                                                   David B. Conrad




                                             -2-
